UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

 NATIONAL PUBLIC RADIO, et al.,

                         Plaintiffs,
                                                             Civil Action No. 17-91 (BAH)
                         v.
                                                             Chief Judge Beryl A. Howell
 FEDERAL EMERGENCY MANAGEMENT
 AGENCY, et al.,

                         Defendants.


                                                ORDER

        Upon consideration of the defendants Federal Emergency Management Agency and U.S.

Department of Homeland Security’s Motion for Summary Judgment, ECF No. 8, the plaintiffs

National Public Radio, Inc. and Robert Benincasa’s Cross-Motion for Summary Judgment, ECF

No. 9, the related legal memoranda in support and opposition to these motions, the exhibits and

affidavits attached thereto, and the entire record herein, for the reasons set out in the

accompanying Memorandum Opinion, it is hereby

        ORDERED that the plaintiffs’ Cross-Motion for Summary Judgment is GRANTED; and

it is further

        ORDERED that the defendants’ Motion for Summary Judgment is DENIED.

        SO ORDERED.

        This is a final and appealable order.

        Date: November 21, 2017

                                                       __________________________
                                                       BERYL A. HOWELL
                                                       Chief Judge